Case: 2:11-cr-00223-MHW-TPK Doc #: 69 Filed: 11/16/18 Page: 1 of 4 PAGEID #: 214



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 UNITED STATES OF AMERICA,

                                Plaintiff,

                 v.
                                                      : CASE NO: 2:11-CR-223
ARTHUR SCHLICHTER,                                    : JUDGE WATSON
SSN: ***-**-2027
                               Defendant.


                               and                    :
                                                      :
CLAIMS ADMINISTRATOR FOR THE                          :
NFL CONCUSSION SETTLEMENT                             :
PROGRAM
                   Garnishee.

              APPLICATION FOR A WRIT OF CONTINUING GARNISHMENT

       The United States of America, by and through its representative the United States

Attorney for the Southern District of Ohio, for its cause of action alleges:

       1.       Plaintiff the United States of America, pursuant to 28 U.S.C. § 3205(b)(1), requests

the issuance of a Writ of Continuing Garnishment against certain property of Defendant Arthur

Schlichter (“Defendant”), which is (or may become) in the possession, custody or control of the

Claims Administrator for the NFL Concussion Settlement Program (“Garnishee”), for satisfaction

of the monies owed by Defendant to the United States due to the judgment entered against the

Defendant in the above-captioned case.

         2.     This debt arises from the May 16, 2012 judgment entered against Defendant in Case

 No. 2:11-CR-223. The amount of the debt that remains unpaid and due and owing amount is

 $2,189,781.95, as of November 16, 2018. No interest accrues on this debt.
Case: 2:11-cr-00223-MHW-TPK Doc #: 69 Filed: 11/16/18 Page: 2 of 4 PAGEID #: 215



         3.     Defendant's last known address is: FCI Edgefield, P.O. Box 723, Edgefield, SC

29824.


         4.     Not less than 30 days has elapsed since demand for payment was made upon

Defendant. The last demand notice for payment was June 29, 2012. Since that time, Defendant

has failed to pay the total amount due.

         5.     Garnishee is believed to have possession of property in which Defendant has a

substantial nonexempt interest, and will owe the money or property to Defendant.

         6.     Defendant is entitled to settlement funds from the class action lawsuit filed

against the National Football League and NFL Properties LLC, In re: National Football League

Players’ Concussion Injury Litigation, No. 2:12-md-02323 (E.D. PA). Plaintiff has provided

notice to the Claims Administrator for the NFL Concussion Settlement Program of its statutory

lien interest against the settlement proceeds in accordance with the settlement program’s

guidelines. Plaintiff has been advised that Defendant is entitled to a monetary award and that

the amount is now finalized. However, Defendant has disputed the government’s liens against

the settlement funds. Based on the documents provided, Garnishee is withholding the lien

amount from any monetary award due to Defendant (the settlement class member) until the

dispute is resolved.

         7.     The name and address of the Garnishee or its authorized agent is:
                      Claims Administrator for the NFL Concussion Settlement Program
                      P.O. Box 25369
                      Richmond, VA 23260

         The requirements of 28 U.S.C. § 3205(b) having been satisfied, the United States

hereby requests the issuance of a Writ of Continuing Garnishment.
Case: 2:11-cr-00223-MHW-TPK Doc #: 69 Filed: 11/16/18 Page: 3 of 4 PAGEID #: 216




                                                 Respectfully submitted,

                                                 BENJAMIN C. GLASSMAN
                                                 United States Attorney


                                                s/ Bethany J. Hamilton
                                                 BETHANY J. HAMILTON (0075139)
                                                 Assistant United States Attorney
                                                 Attorney for Plaintiff
                                                 303 Marconi Boulevard, Suite 200
                                                 Columbus, Ohio 43215
                                                 (614)469-5715
                                                 Fax: (614)469-5240
                                                 Bethany.Hamilton@usdoj.gov
Case: 2:11-cr-00223-MHW-TPK Doc #: 69 Filed: 11/16/18 Page: 4 of 4 PAGEID #: 217



                                  CERTIFICATE OF SERVICE

        A true copy of the above and foregoing Application for a Writ of Continuing Garnishment

was electronically filed with the Clerk of the Court using the CM/ECF system and mailed to by first

class mail, postage prepaid, this 16th day of November, 2018 to:



Arthur Schlichter
FCI Edgefield
P.O. Box 723
Edgefield, SC 29824

Claims Administrator for the NFL Concussion Settlement Program
P.O. Box 25369
Richmond, VA 23260

Steven S. Nolder, Esq.
Scott & Nolder Co., LPA
65 East State Street, Suite 200
Columbus, Ohio 43215

Daniel S. Chamberlain, Esq. (Counsel for Defendant in the NFL Concussion Class Action Case)
One Indiana Square
Suite 1400
Indianapolis, Indiana 46204




                                                             s/ Bethany J. Hamilton
                                                              BETHANY J. HAMILTON (0075139)
                                                              Assistant United States Attorney
